Citation Nr: 9903257	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-16 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from June 1942 to October 
1945.  This appeal arises from a March 1997 rating decision 
of the Pittsburgh, Pennsylvania Regional Office (RO), which 
denied the veteran's claims for entitlement to service 
connection for hearing loss and tuberculosis.  


FINDINGS OF FACT

On February 2, 1999, prior to active consideration of the 
appeal on the merits, the Board received notification from 
the RO that on March 24, 1998 it contacted the veteran's 
daughter who confirmed that the veteran died on 
March [redacted], 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 2, 1999, the Board received notification from the 
RO that on March 24, 1998 it contacted the veteran's daughter 
who confirmed that the veteran died on March [redacted], 1998.  
As a matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-334 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (1998).  In that regard, the Board observes that 
death benefits for a veteran's survivor constitute a claim 
entirely separate from the deceased veteran's.  See Cates v. 
Brown, 5 Vet. App. 399 (1993).


ORDER

Entitlement to service connection for hearing loss is 
dismissed.

Entitlement to service connection for tuberculosis is 
dismissed.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

